       24. The automatic stay will allow the Debtor the time necessary to negotiate with its

secured creditors.

       Pursuant to 28 USC section 1746, I declare under the penalty of perjury that the

foregoing is true and correct.

Harrison, New York
Dated: May 14, 2019                  LA CREMAILLERE RESTAURANT CORP.

                                                    /S/ Barbara Meyzen
                                                    Barbara Meyzen, member




                                               6
